Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Hyunseok Park on September 9, 2021.
The application has been amended as follows: 
In claim 1, (i) at the end of line 2, insert -- : --; (ii) in line 5 from the end of the claim, delete “is absent or”; and (iii) in line 4 from the end of the claim, insert the term 
--and-- in the front of “a C1-C10-alkylsilyl”, and delete “, and a hetero atom” after “a C1-C10-alkylsilyl”.
 In claim 8, line 1, replace “A method of producing an olefin polymer,” with --An olefin polymerization process--. 
In claim 10, line 1, insert the term --the-- in the front of “olefin”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/
Primary Examiner, Art Unit 1765